i          i      i                                                                   i        i      i




                                 MEMORANDUM OPINION

                                         No. 04-09-00753-CV

                              Richard RIVAS Jr. and Richard R. Serenil,
                                           Appellants

                                                   v.

                                            Randy ORTIZ,
                                              Appellee

                      From the 218th Judicial District Court, Frio County, Texas
                                 Trial Court No. 08-09-00220-CVF
                              Honorable Stella Saxon, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 16, 2010

DISMISSED FOR WANT OF PROSECUTION

           The appellants’ brief of Richard Rivas Jr. and Richard R. Serenil was originally due March

19, 2010. The court granted appellants an extension until April 19, 2010 to file the brief. Neither

the brief nor a motion for extension of time was filed. On May 5, 2010, we ordered appellants to

file, not later than May 17, 2010, their appellants’ brief and a written response reasonably explaining

their failure to timely file the brief. We advised appellants that if they failed to file a brief and the
                                                                                      04-09-00753-CV



written response by the date ordered, we would dismiss the appeal for want of prosecution. See TEX .

R. APP . P. 38.8(a). Appellants have not filed a brief or the written response ordered by the court.

       We therefore order this appeal dismissed for want of prosecution.

                                                       PER CURIAM




                                                 -2-